PER CURIAM.
This is a petition to review a rate order of the Federal Power Commission. Petitioner Tennessee Natural Gas Lines, Inc., sells natural gas to a wholly owned subsidiary for distribution in the City of Nashville, and its rates in such sales are subject to the regulatory jurisdiction of the Commission. It operates under certificates of public convenience and necessity issued by the Commission. The company filed a tariff showing increased rates, which tariff the Commission suspended. Agreement was then reached as to all disputed issues, except the allowance as a cost of service of a tax levied under a Tennessee statute and paid under protest by the company. The Commission’s finding that this tax was not a proper item of cost of service is the sole issue upon the merits of the petition in this court.
*532The tax is a gross receipts tax imposed by an act which now appears as Section 1248.126 of ■ Williams Code of Tennessee as amended.1 That statute provides in part:
“It is the intention of this item to levy a tax for the privilege of engaging in intrastate commerce carried on wholly within this state and not a part of interstate commerce.”
The company protested the imposition of the tax to the Attorney General of Tennessee, who ruled against the company.
It is now stipulated that a suit has been filed by the company in the courts of Tennessee to test its liability for the tax. Counsel for the Commission advised us upon the oral argument that, if those courts finally determine that the company is liable for the tax, the inclusion of the amount as a cost of service w:ll be allowed.
In this posture of the case the ends of justice will best be served by a remand of the matter to the Commission, with directions that final determination cf the rates be postponed until the termination of the Tennessee litigation and that its order disallowing the item be temporarily suspended. In the meantime the funds resulting from the payment of the higher rates should be protected, so that they can be refunded to the' company’s sole customer in these sales if the ultimate result be to that effect.
We have power under the statute to remand for the taking of additional evidence,2 and the Tennessee litigation falls within that category under the circumstances. It will be
So ordered.

. Codified \n Sec. 1248.3, Item H, of the Supplement to the Code of Tennessee.


. Sec. 19 of the Natural Gas Act, 52 Stat. 831 (1938), 15 U.S.C.A. § 717r(b).